UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------X
                                                       :
 ASHIQ K. SAUDAGAR,                                    :
                                                       :
                                      Plaintiff,       :
                                                       :
                       v.                              :     18 Civ. 437 (KPF)
                                                       :
 WALGREENS CO. and DUANE READE                         :   OPINION AND ORDER
 INC.,                                                 :
                                                       :
                                      Defendants. :
                                                       :
 ----------------------------------------------------- X
KATHERINE POLK FAILLA, District Judge:

       Plaintiff Ashiq Saudagar, proceeding pro se, brought suit against his

former employers, the Walgreens Company and Duane Reade Inc. (together,

“Defendants”), alleging discrimination on the basis of race, color, and national

origin. Defendants move to dismiss based on the applicable statutes of

limitations, the election of remedies doctrine, and Plaintiff’s failure to state a

claim. Taking as true all well-pleaded allegations, the Court finds that

Plaintiff’s claims for violations of Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. § 2000e to 2000e-17, and the New York City Human Rights

Law (the “NYCHRL”), N.Y.C. Admin. Code §§ 8-101 to 8-131, are barred by the

statute of limitations and the election of remedies doctrine, respectively. The

Court also finds that Plaintiff has failed to state a claim for a violation of 42

U.S.C. § 1981, but dismisses this claim without prejudice to its potential

repleading. Accordingly, Defendant’s motion to dismiss is granted in part with

prejudice and in part without prejudice.
                                    BACKGROUND 1

A.    Factual Background

      Plaintiff was born in Pakistan and is of South Asian descent. (Compl.

¶ 1). 2 For nearly 15 years, from January 10, 2000, until his termination on

November 19, 2014, Plaintiff was employed at several Duane Reade stores in

Manhattan. (Id. at ¶ 4). For the last nine of those years, from 2005 to 2014,

Plaintiff worked as a store manager, first at the Duane Reade location at

Broadway and 91st Street and then at the location at 111 Worth Street. (Pl.

Opp. 2). Defendants own and operate Duane Reade stores. (Compl. ¶¶ 4-6).

      1.     The Termination

      Plaintiff alleges that in 2009, Defendants named Daniel Gralton the

district manager for the district in which Plaintiff worked. (Pl. Opp. 2). In this

position, Mr. Gralton was Plaintiff’s supervisor. (Id.). Mr. Gralton, who is




1     The facts in this section are drawn principally from the allegations in the Notice of
      Removal and the Complaint (“Compl.”). (Dkt. #1). Certain other facts are drawn from
      Plaintiff’s opposition papers. (Dkt. #28). See Walker v. Schult, 717 F.3d 119, 122 n.1
      (2d Cir. 2013) (“A district court deciding a motion to dismiss may consider factual
      allegations made by a pro se party in his papers opposing the motion.”). The Court also
      relies on two exhibits provided in the Declaration of Aaron Warshaw, Esq., in Support of
      Defendants’ Motion to Dismiss Plaintiff’s Complaint. (Dkt. #21). Exhibit 1 is the
      Determination and Order After Investigation of the New York State Division of Human
      Rights (“NYSDHR Order”). Exhibit 2 is an Equal Employment Opportunity Commission
      Dismissal and Notice of Rights (“EEOC Notice”). The manner in which the Court may
      consider these documents is discussed infra.
      For ease of reference, the Court refers to the Defendants’ Memorandum of Law in
      Support of the Motion to Dismiss as “Def. Br.” (Dkt. #20); to Plaintiff’s Amended
      Memorandum of Law in Opposition to the Motion to Dismiss as “Pl. Opp.” (Dkt. #28);
      and to Defendants’ Reply Memorandum of Law in Support of the Motion to Dismiss as
      “Def. Reply” (Dkt. #29).
2     Plaintiff’s Complaint contains numbered Paragraphs 1 through 6. Beginning on Page 2
      of the Complaint, the remaining allegations appear in unnumbered paragraphs. The
      Court refers to such unnumbered paragraphs by noting the pages on which they appear
      without a paragraph symbol.

                                              2
Caucasian, is alleged to have been openly discriminatory in his treatment of

Plaintiff. (Compl. ¶ 2). Among other allegations, Plaintiff claims that Mr.

Gralton continually made racially demeaning comments towards Plaintiff and

belittled Asian people by yelling, “You are not in your country. You are in

America[,]” at Plaintiff in front of other Asian employees. (Id. at 6-7). Plaintiff

claims that Mr. Gralton’s abuse left him in constant stress, leading to a stroke

in 2012. (Id. at 7). On November 19, 2014, Defendants fired Plaintiff. (Compl.

¶ 4).

        2.    The NYSDHR and EEOC Investigations

        Eleven months after his termination, on October 19, 2015, Plaintiff filed

a complaint with the New York State Division of Human Rights (the “NYSDHR”)

and the federal Equal Employment Opportunity Commission (the “EEOC”)

regarding Mr. Gralton’s treatment. (NYSDHR Order 1; Pl. Opp. 3). Plaintiff

claimed that discrimination on the basis of age, national origin, and race/color

had led to his wrongful termination. (Id.). On April 11, 2016, the NYSDHR

dismissed Plaintiff’s Complaint for lack of probable cause to support Plaintiff’s

allegations. (NYSDHR Order 2-3). The NYSDHR provided Plaintiff a notice of

his right to appeal the decision in New York State Supreme Court within 60

days of the service of the determination. (Id.). This date would have been

June 10, 2016. No appeal was filed.

        On June 23, 2016, the EEOC adopted the NYSDHR’s findings and

provided Plaintiff with a right to sue notice. (EEOC Notice). Plaintiff was

advised that he had 90 days to file a lawsuit after receipt of the EEOC Notice.


                                          3
(Id.). This date would have been September 21, 2016. No suit was filed during

that time period.

      3.    Plaintiff’s Medical Problems

      Plaintiff acknowledges that he was untimely in several of his filings, and

attributes the delays to various health problems that have beset him since his

termination and that, he claims, have made it difficult for him to pursue legal

remedies. Plaintiff was diagnosed in June 2015 with depression and post-

traumatic stress disorder. (Pl. Opp. 3). From June 2015 through June 2017,

Plaintiff took medications for these conditions that affected his memory and

recall, and frequently left him nauseated, groggy, and anxious. (Id.). In July

2016, Plaintiff attempted to take his life, and he suffered a second stroke on

July 26, 2016. (Id. at 3-4). Plaintiff was comatose for a week in late July and

early August 2016, and he remained partially hospitalized until late September

2016. (Id. at 4). Plaintiff continues to address his psychological problems

through counseling. (Id.).

B.    Procedural Background

      On November 21, 2017, Plaintiff filed this suit in New York State

Supreme Court, alleging discrimination on the basis of race, color, and national

origin. Plaintiff’s Complaint does not cite to any particular statutes, nor does it

clearly identify any legal claims, beyond the allegation of discrimination on

these bases. (Compl. ¶ 3). On January 1, 2018, Defendants filed a notice of

removal to this Court. (Dkt. #1).




                                         4
      On June 8, 2018, Defendants filed a motion to dismiss the claims as

time-barred. (Dkt. #20-21). Plaintiff finalized his opposition to the motion on

August 2, 2018. (Dkt. #26-28). Plaintiff’s opposition clarifies that his claims

should be understood as arising under Title VII and the NYCHRL, for which the

statutes of limitations should be equitably tolled. (Pl. Opp. 1). Plaintiff also

argues that his Complaint should be read to include a claim under 42 U.S.C.

§ 1981, or in the alternative that he should be given leave to amend his

Complaint to bring such a claim. (Id.). Defendants replied to Plaintiff’s

opposition submission on August 17, 2018, seeking dismissal of all claims and

a denial of Plaintiff’s request for leave to amend the Complaint. (Dkt. #29).

Accordingly, the motion is fully briefed and ripe for decision.

                                    DISCUSSION

A.    Plaintiff’s Title VII Claims Are Dismissed as Untimely

      1.     Applicable Law

             a.     Motions to Dismiss Under Rule 12(b)(6)

      When considering a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), a court must “draw all reasonable inferences in Plaintiff‘s

favor, assume all well-pleaded factual allegations to be true, and determine

whether they plausibly give rise to an entitlement to relief.” Faber v. Metro. Life

Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks

omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” (internal



                                           5
quotation marks omitted)). A plaintiff is entitled to relief if he alleges “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007); see also In re Elevator Antitrust Litig., 502

F.3d 47, 50 (2d Cir. 2007) (“While Twombly does not require heightened fact

pleading of specifics, it does require enough facts to nudge plaintiff’s claims

across the line from conceivable to plausible.” (internal quotation marks

omitted) (citing Twombly, 550 U.S. at 570)).

      “[C]ourts must construe pro se pleadings broadly, and interpret them to

raise the strongest arguments that they suggest.” Cruz v. Gomez, 202 F.3d

593, 597 (2d Cir. 2000) (internal quotation marks omitted) (citing Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)). “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must

be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (internal

citation and quotation marks omitted); cf. Fed. R. Civ. P. 8(e) (“Pleadings must

be construed as to do justice.”). To survive a Rule 12(b)(6) motion to dismiss,

however, a pro se plaintiff’s factual allegations must be at least “enough to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

      That said, a court is not bound to accept “conclusory allegations or legal

conclusions masquerading as factual conclusions.” Rolon v. Henneman, 517

F.3d 140, 149 (2d Cir. 2008) (internal quotation marks omitted); see

also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (“[A]lthough a court must

accept as true all of the allegations contained in a complaint, that tenet is


                                            6
inapplicable to legal conclusions, and threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.”

(internal quotation marks omitted) (quoting Iqbal, 556 U.S. at 678)). Moreover,

“[w]here a complaint pleads facts that are ‘merely consistent with’ a defendant’s

liability, it ‘stops short of the line between possibility and plausibility of

entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

557).

              b.    Documents a Court May Consider When Ruling on a
                    Motion to Dismiss Under Rule 12(b)(6)

        Defendants have relied upon two documents outside of the pleadings: the

NYSDHR Order and the EEOC Notice. (Warshaw Decl., Ex. 1-2). They argue

that these documents are public records of which the Court can take judicial

notice. (Def. Br. 3-4). The Court agrees that it may take judicial notice of these

documents, but disagrees with Defendants as to the legal import of taking such

notice.

        A Rule 12(b)(6) opinion assesses “the legal feasibility of the complaint,”

without “weigh[ing] the evidence that might be offered to support it,” and is

therefore generally confined to the four corners of a complaint. Glob. Network

Commc’ns, Inc. v. City of New York, 458 F.3d 150, 155 (2d Cir. 2006).

“[D]ocuments outside the complaint are generally off-limits on a motion to

dismiss,” unless they are incorporated in the complaint by reference, integral to

the complaint, or matters of which the court can take judicial notice. See Goel

v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016).



                                           7
      In order to address certain of Defendants’ arguments, the Court will take

judicial notice of the NYSDHR Order and the EEOC Notice. However, the Court

may not, in the Rule 12(b)(6) setting, consider the documents for the truth of

their respective contents. See Glob. Network Commc’ns, Inc., 458 F.3d at

157 (“A court may take judicial notice of a document filed in another court not

for the truth of the matters asserted in the other litigation, but rather to

establish the fact of such litigation and related filings.”). Instead, the Court

may take judicial notice of the facts that (i) the NYSDHR proceeding took place,

and (ii) an opinion “contain[ing] certain information” was issued, “without

regard to the truth of [the opinion’s] contents.” Staehr v. Hartford Fin. Servs.

Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008). 3

             c.      Dismissals Based on Title VII’s 90-Day Filing Deadline

      An employment discrimination suit brought under Title VII must be filed

within 90 days of a plaintiff’s receipt of a “right to sue” letter from the EEOC.

42 U.S.C. § 2000e-5; Sherlock v. Montefiore Med. Ctr., 84 F.3d 522, 525 (2d Cir.

1996) (“In order to be timely, a claim under Title VII ... must be filed within

[ninety] days of the claimant’s receipt of a right-to-sue letter.”). Title VII’s time

limitation is “analogous to a statute of limitations.” Briones v. Runyon, 101

F.3d 287, 290 (2d Cir. 1996); accord Hardaway v. Hartford Pub. Works Dep’t,

879 F.3d 486, 491 (2d Cir. 2018) (citation omitted). “This requirement should

be strictly enforced and not extended ‘by even one day.’” Holmes v. NBC/GE,



3     Extra-record documents are considered differently in the context of motions brought
      pursuant to Federal Rule of Civil Procedure 12(b)(1), as discussed infra at Section B.1.a.


                                               8
914 F. Supp. 1040, 1042 (S.D.N.Y. 1996) (citing Johnson v. Al Tech Specialties

Steel Corp., 731 F.2d 143, 146 (2d Cir. 1984)); see also Tiberio v. Allergy

Asthma Immunology of Rochester, 664 F.3d 35, 38 (2d Cir. 2011) (finding claim

time-barred when claimant commenced suit 93 days after receipt of right to

sue letter); cf. Zerilli-Edelglass v. N.Y.C. Transit Auth., 333 F.3d 74, 80 (2d Cir.

2003), as amended (July 29, 2003) (noting that filing limits are subject to

equitable tolling, but affirming dismissal of complaint filed 92 days after receipt

of right to sue letter). “A plaintiff’s failure to file a claim within the time limits

set by Title VII ... will ordinarily preclude [him] from pursuing that claim in

federal court, and can warrant dismissal pursuant to Federal Rule of Civil

Procedure 12(b)(6).” Moore v. City of New York, No. 15 Civ. 4578 (KPF), 2016

WL 3963120, at *6 (S.D.N.Y. July 21, 2016) (citation omitted).

      2.     Discussion

      Plaintiff concedes that his Title VII claim is untimely, but argues that the

limitations period should be tolled due to various medical and mental health

conditions. (Pl. Opp. 5-8). As Plaintiff does not dispute it, the Court can

conclude that the EEOC Notice issued on June 23, 2016, required Plaintiff to

file a complaint by September 21, 2016, and thus that the limitations period

had long passed when Plaintiff filed this Complaint on November 21, 2017.

(EEOC Notice). Therefore, the Court examines Plaintiff’s arguments for

equitable tolling of the limitations deadline.

      The 90-day limit is “a statutorily-imposed requirement necessitating

strict adherence” Celestine v. Cold Crest Care Ctr., 495 F. Supp. 2d 428, 432


                                            9
(S.D.N.Y. 2007). However, equitable tolling may be warranted where (i) a party

“has acted with reasonable diligence during the time period [he] seeks to have

tolled,” and (ii) the party “has proved that the circumstances are so

extraordinary that the doctrine should apply.” Zerilli-Edelglass, 333 F.3d at

80-81 (citation omitted); see also Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)

(noting that a party seeking equitable tolling must demonstrate extraordinary

circumstances). The Second Circuit has permitted equitable tolling in

circumstances where “a plaintiff’s medical condition or mental impairment

prevented [him] from proceeding in a timely fashion.” Zerilli-Edelglass, 333

F.3d at 80-81; see also, e.g., Brown v. Parkchester S. Condos., 287 F.3d 58, 60-

61 (2d Cir. 2002) (vacating district court dismissal on timeliness grounds,

finding that plaintiff had presented sufficient evidence to warrant evidentiary

hearing “to determine to what extent, if any, [plaintiff’s] condition did in fact

inhibit his understanding or otherwise impair his ability to comply”).

      In determining whether to exercise its discretion to allow tolling based on

mental illness, a court must look for a “particularized description of how [the

plaintiff’s] condition adversely affected [his] capacity to function generally or in

relationship to the pursuit of [his] rights[.]” Boos v. Runyon, 201 F.3d 178, 185

(2d Cir. 2000); see also id. at 184 (“As [Canales v. Sullivan, 936 F.2d 755, 759

(2d Cir. 1991),] indicates, the question of whether a person is sufficiently

mentally disabled to justify tolling of a limitation period is, under the law of

this Circuit, highly case-specific.”). “The burden of demonstrating the

appropriateness of equitable tolling, however, lies with the plaintiff.” Id. at 185.


                                          10
      Here, Plaintiff cannot demonstrate the extraordinary circumstances

required for equitable tolling. Plaintiff has not alleged hospitalization since

September 2016. (Pl. Opp. 4). While Plaintiff discusses in detail the medical

problems that he experienced leading up to his hospitalization in the summer

of 2016 (id. at 3-4), his descriptions are far more cursory regarding the last two

years, which are of course the relevant time frame. Between the period of his

last hospitalization and the filing of this Complaint, the medical issues that

Plaintiff describes are “medications … which often affected his memory and

recall, and made him feel nause[ated], groggy, and exhausted,” and

“psychotherapy treatment sessions … for depression and suicidal thoughts.”

(Id.). The Court acknowledges that these are serious medical conditions. It

commends Plaintiff for pursuing mental health treatment and hopes for his

continued recovery. However, the short description offered here is not “a

particularized description” of how Plaintiff’s condition prevented him from

pursuing his rights in the year between his discharge and his filing of this

Complaint. See Moore, 2016 WL 3963120, at *8 (“Plaintiff does provide

information about the conditions with which she was diagnosed, but has not

provided a ‘particularized description’ sufficient to demonstrate that she was

wholly incapable of pursuing her legal rights during the period in question.”).

      Plaintiff’s arguments that the actions he did take bespeak reasonable

diligence in pursuing his claims are plainly insufficient to support equitable

tolling. Plaintiff states that he placed calls to Defendants’ employee relations

hotline between receiving the EEOC Notice and filing his Complaint. (Pl.


                                         11
Opp. 8). He also mentions consulting with counsel after his termination. (Id.

at 5). Neither of these items suggests that Plaintiff was incapable of acting on

his legal rights. After all, the standard for equitable tolling on mental health

grounds requires more than a demonstration of continued interest in the legal

claims; Plaintiff must show a severe impairment that compromised his ability

to comply with the filing deadlines. Cf. Bolarinwa v. Williams, 593 F.3d 226,

232 (2d Cir. 2010) (citing Zerilli-Edelglass, Brown, Boos, and Canales to

conclude that, “in order to justify tolling of the AEDPA one-year statute of

limitations due to mental illness, a habeas petitioner must demonstrate that

her particular disability constituted an ‘extraordinary circumstance’ severely

impairing her ability to comply with the filing deadline, despite her diligent

efforts to do so”). Plaintiff’s efforts suggest an awareness of his rights and some

ability to act on them. Ultimately, these actions only underscore Defendants’

argument that Plaintiff's long delay in bringing this case forecloses equitable

tolling and requires dismissal of the Title VII claims. The Court concludes, as a

matter of law, that Plaintiff is not entitled to equitable tolling and is barred

from bringing Title VII complaints. 4




4     As Defendants note (Def. Br. 5-6), Plaintiff missed an earlier Title VII deadline, namely
      the obligation to file a charge with the EEOC within 300 days “after the alleged unlawful
      employment practice occurred.” 42 U.S.C. § 2000e-5(e)(1). Claims falling outside this
      statute of limitations are also time-barred, unless they are subject to waiver, estoppel,
      or equitable tolling, Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982), or
      unless they fall within the continuing violation exception to the 300-day rule, Patterson
      v. County of Oneida, N.Y., 375 F.3d 206, 220 (2d Cir. 2004). On this issue as well,
      Plaintiff seeks equitable tolling. (Pl. Opp. 5-7). Because Plaintiff’s medical issues
      during this period are more severe, and because the record is clear that no tolling of the
      90-day limitation period is warranted, the Court does not address the 300-day issue.


                                               12
B.    The Court Lacks Jurisdiction to Consider Plaintiff’s NYCHRL Claim

      1.       Applicable Law

               a.   Motions to Dismiss Under Rule 12(b)(1)

      Defendants also claim that the Court lacks jurisdiction to consider

Plaintiff’s NYCHRL claims. In this regard, Rule 12(b)(1) permits a party to move

to dismiss a complaint for “lack of subject-matter jurisdiction.” Fed. R. Civ.

P. 12(b)(1). “A case is properly dismissed for lack of subject matter jurisdiction

under Rule 12(b)(1) when the district court lacks the statutory or constitutional

power to adjudicate it.” Lyons v. Litton Loan Servicing LP, 158 F. Supp. 3d 211,

218 (S.D.N.Y. 2016) (quoting Makarova v. United States, 201 F.3d 110, 113 (2d

Cir. 2000)).

      The Second Circuit has drawn a distinction between two types of

Rule 12(b)(1) motions: facial motions and fact-based motions. See Katz v.

Donna Karan Co., L.L.C., 872 F.3d 114, 119 (2d Cir. 2017). 5 A facial

Rule 12(b)(1) motion is one “based solely on the allegations of the complaint or

the complaint and exhibits attached to it.” Carter v. HealthPort Techs., LLC,

822 F.3d 47, 56 (2d Cir. 2016). A plaintiff opposing such a motion bears “no

evidentiary burden.” Id. Instead, to resolve a facial Rule 12(b)(1) motion, a

district court must “determine whether [the complaint and its exhibits] allege[ ]

facts that” establish subject-matter jurisdiction. Id. (quoting Amidax Trading

Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140, 145 (2d Cir. 2011) (per curiam)). And to




5     The Court addresses this distinction in detail in Chakraborty v. Soto, No. 16 Civ. 9128
      (KPF), 2017 WL 5157616, at *6 n.5 (S.D.N.Y. Nov. 6, 2017).

                                              13
make that determination, a court must accept as true the complaint’s

allegations “and draw[ ] all reasonable inferences in favor of the plaintiff.” Id. at

57 (internal quotation marks and citation omitted).

         “Alternatively, a defendant is permitted to make a fact-based

Rule 12(b)(1) motion, proffering evidence beyond the” complaint and its

exhibits. Carter, 822 F.3d at 57. “In opposition to such a motion, [a plaintiff]

must ‘come forward with evidence of their own to controvert that presented by

the defendant,’ or may instead ‘rely on the allegations in the[ir p]leading if the

evidence proffered by the defendant is immaterial because it does not

contradict plausible allegations that are themselves sufficient to show

standing.’” Katz, 872 F.3d at 119 (quoting Carter, 822 F.3d at 57). If a

defendant supports his fact-based Rule 12(b)(1) motion with “material and

controverted” “extrinsic evidence,” a “district court will need to make findings of

fact in aid of its decision as to” subject matter jurisdiction.” Carter, 822 F.3d

at 57.

         Here, too, courts must “liberally construe pleadings and briefs submitted

by pro se litigants, reading such submissions to raise the strongest arguments

they suggest.” McLeod v. Jewish Guild for the Blind, 864 F.3d 154, 156-57 (2d

Cir. 2017) (quoting Bertin v. United States, 478 F.3d 489, 491 (2d Cir. 2007)).

But “jurisdictional requirements are not relaxed based on a litigant’s pro se

status.” Escoffier v. MFY Legal Servs., No. 13 Civ. 8089 (LGS), 2015 WL

221048, at *1 (S.D.N.Y. Jan. 15, 2015). Thus, “[d]espite the lenient standards

with which courts review pro se complaints, pro se plaintiffs must establish


                                          14
subject matter jurisdiction.” Smith v. Sch. of Visual Arts, No. 15 Civ. 8049 (RA),

2016 WL 3440553, at *2 (S.D.N.Y. June 9, 2016) (internal quotation marks

omitted) (quoting Levi v. RSM McGladrey, Inc., No. 12 Civ. 8787 (ER), 2014 WL

4809942, at *3 (S.D.N.Y. Sept. 24, 2014)).

            b.     The Election of Remedies Doctrine

       “Under the so called ‘election of remedies’ doctrine, a complainant who

files a complaint with either the NYSDHR or [the New York City Commission on

Human Rights (the “NYCCHR”)] cannot subsequently sue in court on the same

claims.” Bray v. N.Y.C. Dep’t of Educ., No. 11 Civ. 7884 (DLC), 2013 WL

3481532, at *11 (S.D.N.Y. July 10, 2013). The rule is set forth in Section 8-

502(a) of the NYCHRL:

            Except as otherwise provided by law, any person
            claiming to be aggrieved by an unlawful discriminatory
            practice as defined in chapter one of this title or an act
            of discriminatory harassment or violence as set forth in
            chapter six of this title shall have a cause of action in
            any court of competent jurisdiction … unless such
            person has filed a complaint with the City Commission
            on Human Rights or with the State Division of Human
            Rights with respect to such alleged unlawful
            discriminatory practice.

N.Y.C. Admin. Code § 8-502(a); see also Higgins v. NYP Holdings, Inc., 836 F.

Supp. 2d 182, 187 (S.D.N.Y. 2011).

      Under the NYCHRL, “the remedies of administrative review through the

[NYSDHR or the NYCCHR] or judicial review are mutually exclusive[.]” Williams

v. City of N.Y., 916 F. Supp. 2d 517, 521 (S.D.N.Y. 2013) (citation omitted).

Perhaps more importantly, “[t]he election of remedies bar is jurisdictional; a

complaint that has previously been dismissed by the NYSDHR or NYCCHR

                                         15
must be dismissed for lack of subject matter jurisdiction pursuant to Federal

Rule of Civil Procedure 12(b)(1).” Marecheau v. Equal Employment Practices

Comm’n, No. 13 Civ. 2440 (VEC), 2014 WL 5026142, at *4 (S.D.N.Y. Sept. 30,

2014).

      The election of remedies doctrine imposes two kinds of jurisdictional

bars: direct and derivative. See Smith, 2016 WL 3440553, at *2. The direct bar

divests courts of subject matter jurisdiction “over any claims previously

submitted to the NYSDHR” or NYCCHR (the direct bar). Id. And the derivative

bar prevents courts from hearing “claims arising out of the same incident[s] on

which [an NYSDHR or NYCCHR] complaint was based.” Id. (internal quotation

mark omitted) (quoting Higgins, 836 F. Supp. 2d at 188). Because of this

derivative bar, “[c]laims need not be identical in order to be barred by the state

or city election of remedies provisions.” Rosario v. N.Y.C. Dep’t of Educ., No. 10

Civ. 6160 (DLC), 2011 WL 1465763, at *2 (S.D.N.Y. Apr. 15, 2011). To the

contrary, if there is “a sufficient identity of issue[s] … between” the claims a

plaintiff pursued before the NYSHRL or NYCCHR, and those he alleges in a

federal complaint, then the election of remedies doctrine precludes courts from

adjudicating those federal claims. Id. (quoting Spoon v. Am. Agriculturalist, Inc.,

478 N.Y.S.2d 174, 175 (3d Dep’t 1984)).

      The derivative bar is expansive: A plaintiff cannot escape the bar by

raising a new legal theory, if that theory is premised on the same events

underlying his NYSDHR or NYCCHR complaint. See Owens v. Starbucks Corp.,

37 N.Y.S.3d 207 (Table), 2016 WL 1602753, at *3 (N.Y. Sup. Ct. Apr. 21, 2016);


                                          16
see, e.g., Rasmy v. Marriott Int’l, Inc., No. 16 Civ. 4865 (AJN), 2017 WL 773604,

at *2, 5 (S.D.N.Y. Feb. 24, 2017) (finding that election of remedies doctrine

barred plaintiff from pursuing NYCHRL hostile work environment claim in

federal court, even though he sought relief only under the NYSHRL before the

NYSDHR, because in both actions plaintiff’s claims “ar[o]se from the same

discriminatory practices” and were “premised on substantially the same series

of incidents” (internal quotation marks and citations omitted)); Musaji v. Banco

do Brasil, No. 10 Civ. 8541 (RJH), 2011 WL 2507712, at *5 (S.D.N.Y. June 21,

2011) (collecting New York cases supporting the proposition that “a plaintiff

merely asserting a new legal theory in front of a court based on the same

underlying conduct alleged at the [NYCCHR] is barred from the judicial remedy

sought”).

      2.    Discussion

      Plaintiff’s claim under the NYCHRL is foreclosed by the election of

remedies doctrine. Because Plaintiff brought an NYSHRL claim that was

investigated and dismissed with a determination of no probable cause, the

election of remedies doctrine bars the NYCHRL claim to the extent it is based

on the same incident. See Smith, 2016 WL 3440553, at *2.

      Before the NYSDHR, Plaintiff argued that Walgreens had discriminated

and retaliated against him in violation of the NYSHRL because of his age, race,

and national origin. (NYSDHR Order 1). Plaintiff based that claim on Mr.

Gralton’s alleged harassment and Plaintiff’s allegedly wrongful termination. (Id.

at 2). Plaintiff’s NYSHRL complaint relied for factual support on Mr. Gralton’s


                                         17
negative performance reviews and workplace conduct. (Id.). These are the

precise claims and facts that Plaintiff relies on in this Complaint. Therefore,

the Court lacks subject matter jurisdiction over those claims and must dismiss

them. See Chakraborty, 2017 WL 5157616, at *7-9. 6

C.    The Court Dismisses Plaintiff’s Section 1981 Claim, But Grants
      Plaintiff Leave to Amend

      1.     Defendants Had Adequate Notice of Plaintiff’s Section 1981
             Claim

      For the first time in his opposition brief, Plaintiff specifies that his

Complaint alleges a Section 1981 claim. To allege such a claim, a plaintiff

must allege (i) membership in a protected class, (ii) that the defendant

discriminated on the basis of race, and (iii) that the discrimination concerned

an activity enumerated in the statute. Mian v. Donaldson, Lufkin & Jenrette

Sec. Corp., 7 F.3d 1085, 1087-88 (2d Cir. 1993). The Supreme Court has

determined that Section 1981 provides a basis to assert claims against private

employers for wrongful termination on the basis of race. See CBOCS West, Inc.

v. Humphries, 553 U.S. 442, 455–57 (2008).

      The statute of limitations for claims under Section 1981 is four years.

Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382 (2004) (citing 28 U.S.C.

§ 1658). In theory, therefore, the statute of limitations would not bar Plaintiff’s




6     Plaintiff’s NYCHRL claim is also brought outside the statute of limitations. Plaintiff
      acknowledges that the limitations period expired three years after his termination on
      November 19, 2017, two days before he brought his Complaint. (Pl. Opp. 7). The Court
      does not discuss equitable tolling of this claim, because even if the Court allowed
      tolling, the claim would still be precluded by the election of remedies doctrine.

                                             18
claim in the Complaint. However, Defendants argue, Plaintiff’s Complaint did

not provide them with adequate notice of a potential Section 1981 claim.

      The Court finds that Plaintiff’s Complaint provides the necessary facts to

give Defendants adequate notice of a Section 1981 claim. Plaintiff’s Complaint,

when read under the liberal pleading standards accorded pro se litigants,

provides the following narrative: Plaintiff is a member of a minority group

(South Asian); Defendants discriminated against him due to Mr. Gralton’s

antipathy towards Asians; and Plaintiff was terminated on the basis of his race

with supposed disciplinary infractions as a mere pretext. (Pl. Opp. 8-9).

      Among other things, the Complaint alleges that Mr. Gralton specifically

told Asian employees that they did not know how to work in the store. (Compl.

6). It further alleges that Mr. Gralton yelled at Plaintiff: “You are not in your

country. You are in America.” (Id.). More to the point, the Complaint alleges

that Mr. Gralton specifically yelled at Plaintiff in front of other Asian employees,

rather than white employees. (Id. at 6-7). These allegations, taken together

and taken as true for purposes of this exercise, undercut Defendants’

statement that Plaintiff’s pleading fails to give “notice that Plaintiff asserted a

Section 1981 claim.” (Def. Reply 7).

      While the Court agrees that Plaintiff’s Complaint is difficult to follow and

contains a great deal of information that is not relevant to a Section 1981

claim, the first two paragraphs of the Complaint allege discrimination on the

basis of race. (Compl. ¶¶ 1-2). These allegations, coupled with the facts in the

Complaint, lead the Court, “interpret[ing the complaint] to raise the strongest


                                          19
arguments that [it] suggest[s],” to consider Defendants to be adequately

forewarned of the Section 1981 claim. See Cruz, 202 F.3d at 597.

      2.     Plaintiff’s Section 1981 Claim Is Not Precluded by the
             NYSDHR Order

      Alternatively, Defendants argue under Rule 12(b)(6) that Plaintiff is

precluded from litigating his Section 1981 claims in the instant action because

of the “no probable cause” finding by the NYSDHR. (Def. Reply 8-10; see

NYSDHR Order 2). After all, Plaintiff presented identical allegations to the

NYSDHR, which rejected them on the merits. (Id.). Though Defendants raise

valid points in this regard, the Court declines, on the record before it, to find

the claims precluded.

             a.    Applicable Law

      With respect to employment discrimination claims under Section 1981,

“when a state agency acting in a judicial capacity resolves disputed issues of

fact properly before it which the parties have had an adequate opportunity to

litigate, federal courts must give the agency’s fact-finding the same preclusive

effect to which it would be entitled in the State’s courts.” Johnson v. Cty. of

Nassau, 411 F. Supp. 2d 171, 178 (E.D.N.Y. 2006) (quoting University of

Tennessee v. Elliott, 478 U.S. 788, 799 (1986)). “[NYSDHR] decisions are given

preclusive effect when (i) a plaintiff’s current § 1981 claim is sufficiently similar

to his claim before the [NYSDHR], and (ii) the plaintiff had an adequate

opportunity to litigate his claim in front of the Division.” Martin v. City Univ. of

New York, No. 17 Civ. 6791 (KPF), 2018 WL 6510805, at *6 (S.D.N.Y. Dec. 11,

2018). The burden of proving identity of the issue rests on the proponent of

                                          20
collateral estoppel, while the opponent bears the burden of proving that he or

she did not have a full and fair opportunity to litigate the issue. See Kosakow

v. New Rochelle Radiology Assocs., P.C., 274 F.3d 706, 730 (2d Cir. 2001).

             b.    Analysis

      In the instant action, Plaintiff’s claims are identical to those he brought

in his NYSDHR proceeding. As before, Plaintiff claims that Defendants violated

the law by discriminating against him and ultimately firing him because of his

race. The issues are sufficiently identical for purposes of the preclusion

analysis.

      The Court, therefore, examines the more difficult question of whether

Plaintiff had a full and fair opportunity to litigate. “At this stage of the

analysis, courts look to a variety of non-dispositive factors when making a

determination and consider ‘the various elements which make up the realities

of litigation.’” Martin, 2018 WL 6510805 at *6; see also Basak v. New York

State Dep’t of Health, 9 F. Supp. 3d 383, 396 (S.D.N.Y. 2014) (“This form of

assessment is certainly not formulaic, and requires the court, on a case-by-

case basis, to balance a number of potentially competing considerations.”).

Courts will examine whether the prior investigation included “any exchange of

discovery, witness interviews, conferences between the parties, or hearings.”

Martin, 2018 WL 6510805 at *6 (citing United States v. E. River Hous. Corp., 90

F. Supp. 3d 118, 153 (S.D.N.Y. 2015)).

      As in Martin, a case recently decided by this Court, the Court has

minimal facts about the NYSDHR proceeding at this stage of the litigation. In


                                           21
Martin, the Court examined the case law regarding preclusion and found that

numerous courts in this District had declined to find preclusion when dealing

with Plaintiffs who proceeded pro se before the NYSDHR. Martin, 2018 WL

6510805 at *6-7. Here, too, the Court lacks information regarding “whether

Plaintiff (i) proceeded pro se during the [NYSDHR] adjudication, (ii) was

provided with discovery, or (iii) had the opportunity to present and cross-

examine witness. The only pertinent document is the [NYSDHR’s] written

opinion, which discloses no information about the process itself.” Id. at *7.

      The Court sees no grounds for differentiating this case from Martin. In

both cases, a lack of information about the state proceeding prevents the Court

from conducting the required analysis for preclusion and leads the Court to

deny Defendants’ claim for same at this stage in the litigation.

      3.    Plaintiff’s Complaint Fails to State a Claim Under
            Section 1981, But Plaintiff Is Granted Leave to Amend

      Finally, Defendants argue that Plaintiff has failed to state a claim under

Section 1981, and the Court agrees. Plaintiff provides a long description of his

time working under Mr. Gralton, but his allegations regarding racial

discrimination are largely conclusory. He states that Mr. Gralton “expressed a

preference for white people[.]” (Compl. 6-7). However, he provides no factual

support for this statement with regards to workplace benefits such as

promotions or extra time off. The principal facts to which Plaintiff points to

distinguish the treatment of white employees from Asian ones are remarks —

namely, Mr. Gralton’s allegedly repeated statements to Plaintiff in front of his



                                         22
fellow Asian employees that, “You are not in your country. You are in

America.” (Id. at 6).

      Defendants argue that such allegations do not state a claim for racial

discrimination, as they relate to Plaintiff’s national origin rather than his race.

(Def. Reply 8). The Court considers this argument semantic hairsplitting:

Plaintiff does not allege that this statement was a one-off statement made in

reference to his Pakistani heritage. Rather, he alleges that Mr. Gralton made

the statement on multiple occasions, specifically in front of the store’s Asian

employees. (Compl. ¶ 6). The Court has no trouble concluding that such a

remark could plausibly support a finding of racial discrimination. There is no

suggestion, for example, that Mr. Gralton made this comment with awareness

of his employees’ countries of birth or immigration status. Rather, the alleged

statement seems designed to exclude Asian individuals as foreign and

unwelcome. To make such a remark once is clearly offensive, and to do so on

multiple occasions in front of specifically chosen employees could plausibly

support a finding of discrimination on the basis of race.

      However, the Complaint is defective in other respects, as it fails to

provide the requisite particularized allegations to state a claim for

discrimination. The Second Circuit has provided a test for examining whether

allegedly offensive remarks suggest discriminatory bias or are “stray remarks,”

the latter of which generally “do not constitute sufficient evidence to make out

a case of employment discrimination.” Danzer v. Norden Sys., Inc., 151 F.3d

50, 56 (2d Cir. 1998). The test considers:


                                          23
              [i] who made the remark (i.e., a decision-maker, a
              supervisor, or a low-level co-worker); [ii] when the
              remark was made in relation to the employment
              decision at issue; [iii] the content of the remark (i.e.,
              whether a reasonable juror could view the remark as
              discriminatory); and [iv] the context in which the
              remark was made (i.e., whether it was related to the
              decision-making process)

Fried v. LVI Servs., Inc., 500 F. App’x 39, 41 (2d Cir. 2012) (summary order).

While this test is primarily used to determine the weight that is accorded to

offensive remarks, in this case, it is Plaintiff’s sole well-pleaded allegation of

discrimination. Therefore, to survive a motion to dismiss, Plaintiff must plead

with particularity that the remark displayed discriminatory bias in the context

of an employment decision. The Court does not find that Plaintiff has done

this.

        While Plaintiff has alleged that Mr. Gralton was his superior and that the

alleged remark is racially discriminatory, the Complaint is entirely unclear as

to when and how frequently the remarks were made or their connection to

Plaintiff’s termination. To determine whether these remarks could state a

claim under Section 1981, Plaintiff must allege that they were at least

somewhat proximate to the termination, and were not “remote and oblique …

in relation to the employer’s adverse action.” See Henry v. Wyeth Pharm., Inc.,

616 F.3d 134, 149 (2d Cir. 2010). The Court also observes that the Complaint

provides a long description of clashes between Plaintiff and his assistant

manager in the days leading up to his termination. (Compl. 3-5). The format

of the Complaint suggests that these disputes were the proximate cause of the

termination, as the description of these events is far more detailed than the

                                           24
description of the alleged racial abuse. Furthermore, the Court cannot tell

whether Plaintiff has alleged constant harassment or a few comments

occurring over the course of years. See White v. Andy Frain Servs., Inc., 629 F.

App’x 131, 134 (2d Cir. 2015) (summary order) (“[S]everal off-color comments

over the course of a year and a half about [Plaintiff] being black and Jewish ...

were no more than stray remarks.”). Without such information, the Court

concludes that Plaintiff’s allegations fall short of the pleading requirement that

he allege racial discrimination with particularity.

      However, the Court agrees with Plaintiff that he is entitled to leave to

amend his Complaint. The deficiencies in his pleading are the absence of

particularized facts to support his allegation of racial discrimination. The

Court does not consider the possibility foreclosed that Plaintiff may be able to

allege such facts. As Plaintiff points out, the Second Circuit has held that “[a]

court should not dismiss without granting leave to amend at least once when a

liberal reading of the complaint gives any indication that a valid claim might be

stated.” (Pl. Opp. 10 (quoting Gomez v. USAA Federal Sav. Bank, 171 F.3d 794,

795 (2d Cir. 1999)). See generally Ganley v. City of New York, 734 F. App’x

784, 786 (2d Cir. 2018) (summary order) (instructing district courts to “grant a

pro se litigant leave to amend ‘at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated’” (quoting

Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)). Plaintiff has not yet

amended his Complaint and, as the Court discussed above, a valid claim under

Section 1981 may exist.


                                         25
            The Court pauses here to note that the NYSDHR finding and the minimal

  facts provided by Plaintiff regarding racial discrimination will make it difficult

  for any amended complaint to survive future dispositive motions. Plaintiff

  should keep this in mind in making a decision regarding repleading. However,

  the Court does not find, on the record before it, that any amendment would be

  futile.

                                        CONCLUSION

            For the reasons above, Defendants’ motion to dismiss is GRANTED.

  Plaintiff’s Title VII claims are dismissed with prejudice as untimely. Plaintiff’s

  NYCHRL claims are dismissed without prejudice for lack of jurisdiction.

  Plaintiff’s Section 1981 claim is dismissed without prejudice, with Plaintiff

  granted leave to amend. Plaintiff is hereby ORDERED to provide a letter to the

  Court on or before March 1, 2019, stating whether he intends to file an

  amended complaint.

            The Clerk of Court is directed to terminate the motion at docket entry 19.

            SO ORDERED.

  Dated:          February 8, 2019
                  New York, New York                   __________________________________
                                                            KATHERINE POLK FAILLA
                                                           United States District Judge


A copy of this Order was mailed by Chambers to:

   Ashiq K. Saudagar
   35 Randolph Street
   Yonkers, NY 10705




                                                  26
